FILED
                             NOT FOR PUBLICATION                            JUN 27 2014

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10303

                Plaintiff - Appellee,            D.C. No. 2:08-cr-01180-JAT

  v.
                                                 MEMORANDUM*
JERRY DANNY HANKS,

                Defendant - Appellant.


                     Appeal from the United States District Court
                              for the District of Arizona
                     Ronald S.W. Lew, District Judge, Presiding**

                              Submitted June 25, 2014***

Before:         HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       Jerry Danny Hanks appeals from the 24-month sentence imposed upon

revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291,



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The Honorable Ronald S.W. Lew, Senior United States District Judge
for the Central District of California, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and we affirm.

      Hanks contends that the district court procedurally erred by imposing the

maximum term of imprisonment to punish him for his underlying crime and his

multiple violations of supervised release. He also argues that the court failed to

consider the mitigating circumstance of his hip condition, and did not adequately

explain the above-Guideline sentence. We review for plain error, see United States

v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find none. The

record reflects that the district court was aware of the Guidelines range and Hank’s

mitigating arguments, and did not impose sentence to punish Hanks, but rather on

the basis of Hank’s repeated breaches of the court’s trust. See United States v.

Simtob, 485 F.3d 1058, 1062-63 (9th Cir. 2007) (at a revocation sentencing, the

court may sanction the violator for his breach of the court’s trust). Furthermore,

the court adequately explained the sentence. See United States v. Carty, 520 F.3d
984, 992 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                          2                                    13-10303